IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00467-CV

                             IN RE RICKY LAYFIELD


                                Original Proceeding



                           MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.



                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
       (Chief Justice Gray dissenting with a note)*
Petition denied
Opinion delivered and filed January 8, 2020
[OT06]

*(Chief Justice Gray dissents. A separate opinion will not issue. Chief Justice Gray,
however, provides the following note. He would request a response, or in lieu of a
response, a copy of the order ruling on the referenced motion.)